Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                        August 24, 2021


      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II

 In the Matter of the Estate of:                                      No. 54454-7-II
 MARY-LOUISE KORSTEN,

                        Deceased,

 LOUANNE MARIE WHEELER,

                        Appellant,
                                                                UNPUBLISHED OPINION
 v.

 MARIANNE V. RIOS, Personal Representative
 of the Estate of Mary-Louise Korsten,

                        Respondent.


       SUTTON, J. — Louanne Marie Wheeler filed a petition contesting the will admitted for the

probate of the estate of her mother, Mary-Louise Korsten. The trial court denied Wheeler’s

petition. Wheeler appeals the order dismissing her will contest with prejudice.

       Wheeler argues that the trial court erred by determining that Korsten had the capacity to

execute a will in July 2012 and by finding that Marianne V. Rios, the personal representative for

Korsten’s estate, presented sufficient evidence to overcome the presumption of undue influence.

Both Wheeler and Rios request an award of appellate fees and costs.

       We hold that the trial court did not err by dismissing Wheeler’s will contest with prejudice

and we affirm the trial court’s order. We grant Rios’ request for an award of reasonable appellate

attorney fees and costs and we deny Wheeler’s request for appellate fees and costs.
No. 54454-7-II


                                               FACTS

                                          I. BACKGROUND

A. INITIAL WILL

       A. Eugene Hammermaster had been Korsten’s attorney for more than 20 years and had

represented her and her husband in a number of legal matters. In 1992, he prepared, and Korsten

and her husband executed, the “Louanne Korsten Serjeant Trust.” Clerk’s Papers (CP) at 146. In

1993, Hammermaster prepared a will that Korsten executed. Under the 1993 will, the Korsten

estate would be equally distributed between the children: Jack Korsten and Louanne Wheeler.

       In 1994, Hammermaster prepared a codicil that Korsten executed modifying the

distribution scheme of the 1993 will by reducing the bequest to Wheeler by half and directing that

Jack, as trustee, hold onto it until Wheeler reached the age of 55 years. Under the term of the 1994

codicil, the other half of Wheeler’s inheritance was devised to Jack, as trustee, to use for charitable

purposes. In 1998, Korsten’s husband died and Hammermaster handled the probate of his will and

assisted with the administration of the estate.

B. LAWSUIT AND INVESTIGATION

       In August 2009, Korsten executed a durable power of attorney that appointed Jack and

Wheeler as agents, each independent of the other. In September 2009, Korsten revoked Wheeler’s

power of attorney after learning that Wheeler improperly used the authority granted to her under

the power of attorney in an attempt to withdraw approximately $800,000 from Korsten’s bank

account. Jack remained as the sole agent.

       Shortly after the attempted withdrawal, Wheeler met with Hammermaster and informed

him that she only meant to borrow the money to purchase a house and claimed that she would



                                                  2
No. 54454-7-II


repay the loan using the proceeds from a pending lawsuit. Hammermaster looked into the lawsuit

she mentioned, found none, and advised Korsten against giving Wheeler the loan. No loan was

made.

        In October 2009, Korsten executed a new durable power of attorney naming Jack as the

sole authorized agent.

        In June 2010, Korsten executed a new durable power of attorney naming Wheeler as the

sole authorized agent, because Jack had used his authority to transfer approximately $500,000

from Korsten’s bank account into his own. In September 2010, Korsten terminated the Louanne

Korsten Serjeant Trust and Wheeler received the trust assets, which included a residence, real

property, and over $250,000 in an investment account.

        The trial court found that Korsten’s medical records from 2010 indicated that she probably

had “early Alzheimer’s dementia” and that she was taking five milligrams of Aricept, “a drug that

is often prescribed to improve cognition and behavior of people with dementia.” CP at 151. An

increased dosage was recommended, but never implemented. Korsten received a “Mini Mental

Status examination” in which she scored 25 out of 30 points, which meant that she had normal

cognition when she took the examination. CP at 151.

        In April 2011, Korsten executed a new durable power of attorney naming Jack as the sole

authorized agent because Wheeler had misappropriated funds from Korsten’s bank account.

Korsten revoked and terminated the June 2010 power of attorney.

        On April 24, 2011, Korsten informed Wheeler in front of Rios and other witnesses that she

had revoked the June 2010 power of attorney and Wheeler was to stay out of her bank accounts.

Following this confrontation, Wheeler was barred from returning to the assisted living facility



                                                3
No. 54454-7-II


where Korsten resided. On April 27, 2011, Wheeler, using the June 2010 power of attorney,

withdrew $55,000 from Korsten’s bank account.1

        Because of Wheeler’s unauthorized withdrawal, a complaint was filed with the Sumner

Police Department. Wheeler presented evidence that she later returned the money. Korsten did

not again make Wheeler her agent under her power of attorney.

C. REVISED WILL

        Korsten revised her will in July 2012, and the revision was witnessed by Jami Pitman and

Amanda Wenz, who were employees at the assisted living facility where Korsten resided. The

2012 will disinherited Wheeler and replaced her with Rios.

        The trial court found that “four days after Mrs. Korsten executed her 2012 [w]ill, records

from the . . . facility where Mrs. Korsten was residing noted ‘[e]vidence of short term memory

loss,’ [and] that Mrs. Korsten ‘is not oriented to . . . time,’ and that her ‘[a]bility to make decisions

about daily life is poor, requires reminders, cues, and supervision in planning daily routines.’” CP

at 153 (some alterations in original). Korsten passed away in 2013 and the 2012 will was admitted

to probate shortly thereafter. Rios was appointed as the personal representative after Jack declined

to serve.




1
  The trial court’s findings of fact indicate that Wheeler made this withdrawal on April 27, 2010,
but Hammermaster’s uncontested testimony was that Wheeler withdrew the $55,000 on April 27,
2011. Wheeler had been granted a power of attorney on June 11, 2010 (which Korsten later
revoked). Therefore, the withdrawal could not have happened on April 27, 2010, because Wheeler
used the June 11, 2010 power of attorney to make the withdrawal. Thus, we treat this as a
scrivener’s error and presume the withdrawal occurred on April 27, 2011.


                                                   4
No. 54454-7-II


        The trial court found that “[t]he revisions Mrs. Korsten made in her 2012 [w]ill were a

radical departure from a prior testamentary scheme; despite the reduction in Mrs. Wheeler’s

testamentary share earlier, the 2012 will disinherited her entirely.” CP at 155.

                                    II. PROCEDURAL HISTORY

A. LAWSUIT

        Wheeler filed a petition contesting the validity of the 2012 will. The case proceeded to a

bench trial.

B. TRIAL

        A number of people testified at trial regarding Korsten’s testamentary capacity and the

nature of the relationship between Korsten and Rios.

        1. Jami Pitman

        Jami Pitman, the resident care coordinator at the care facility where Korsten resided,

testified that she drafted Korsten’s care plans. As the resident care coordinator, Pitman worked

with a registered nurse and the family of a resident to develop a care plan that met “the resident’s

needs and the family’s wants” on a quarterly basis. Verbatim Report of Proceedings (VRP) (Nov.

18, 2019) at 41. Regarding Korsten, Pitman testified that Korsten did not ask staff to assist her

with most daily tasks. She testified that Korsten did have short-term memory loss (dementia) and

took Aricept for it. Pitman testified that she witnessed Korsten sign her will in 2012; it was her

impression that Korsten understood what she was doing by signing the will, she understood her

property, and she understood who she was giving it to. Pitman also testified that Korsten “liked

things her way and no other way. So she let her needs be known, and how she wanted things to

be done.” VRP (Nov. 18, 2019) at 53.



                                                 5
No. 54454-7-II


       2. Amanda Wenz

       Amanda Wenz, a registered nursing assistant at the assisted living facility, worked with

Korsten and was familiar with her dementia diagnosis. She testified that while she was working

with Korsten, she did not see Korsten’s dementia manifest in the way that she interacted with

Wenz. Wenz testified that Korsten, while hard of hearing, could communicate articulately and

consistently regarding her needs. Wenz testified that she witnessed Korsten sign her will in 2012,

it was her impression that Korsten understood what she was doing by signing the will and she

understood what would happen to her property.

       The court found that Wenz testified that “Mrs. Korsten would scrutinize the medications

that Ms. Wenz would prepare for her and would notice – and comment – if one or more of her pills

was missing.” CP at 154.

       3. Traci Mancuso

       Traci Mancuso, a nurse practitioner, met with Korsten once before she executed the 2012

will. Mancuso was familiar with Korsten’s dementia diagnosis, but she did not act as Korsten’s

primary care provider until June of 2012, approximately a month before Korsten signed her revised

will. Mancuso did not believe that Korsten had “sufficient mind and memory to understand

transactions, such as creating a [w]ill” when she executed the revised will in 2012. VRP (Nov. 18,

2019) at 123.

       The trial court found that Mancuso “initially testified at trial that she had conducted a

cognitive assessment of Mrs. Korsten . . . but … on cross-examination . . . she admitted that she

had not in fact administered [an assessment], nor had she performed any other formal assessment




                                                6
No. 54454-7-II


of Mrs. Korsten’s cognitive function.” CP at 153. The court also found that Mancuso was not

present when Korsten signed her revised will in 2012.

       4. Louanne Wheeler

       Wheeler testified that she had not seen her mother since April 2011, when she was barred

from entering the assisted living facility. She received doctors’ reports about Korsten until her

mother passed away.

       The trial court found that Wheeler testified that Korsten’s “cognitive abilities declined from

late 2010 and got worse up until the time [she] passed away, although . . . Wheeler did not see

Mrs. Korsten at any time after April, 2011, because the administration of the . . . assisted living

facility barred [her] from coming in to that facility.” CP at 151. The court also found that “Wheeler

testified that she did not believe that [Korsten] had the capacity necessary to execute the [w]ill.”

CP at 152.

       No one besides Wheeler was prevented from visiting Korsten at the assisted living facility.

       5. Marianne Rios

       Rios testified that she maintained a close relationship with her grandmother, Korsten, all

of her life. She testified that she and Wheeler were not close and Wheeler and Korsten had a

strained relationship. She testified that Korsten was of sound mind up until she passed away,

although her hearing had worsened.

       The trial court found that Rios’s testimony lacked credibility when she testified that “at no

time did she discuss the terms or provisions of the [w]ill with Mrs. Korsten.” CP at 150. The

court found that Rios “lacks all credibility on this issue. [Rios] was in the company of Mrs. Korsten




                                                 7
No. 54454-7-II


on a daily basis, and the change being made to Mrs. Korsten’s estate was dramatic, disinheriting

her daughter, while leaving her granddaughter half her estate.” CP at 150. The court further found:

         Mrs. Korsten’s frequent contacts with the Hammermaster law office to discuss the
         change in the will demonstrates it was important to her. For Mrs. Rios to assert that
         she knew nothing about this strains all credulity. Indeed, the evidence revealed that
         Mrs. Rios, and only Mrs. Rios contacted the law office in order to ensure the will
         was drafted. Mrs. Rios went to the law office to pick up the will and took it to her
         grandmother for signature. After Mrs. Korsten executed the [w]ill, Marianne Rios
         returned the document to Mr. Hammermaster’s office.

CP at 150-51.

         The trial court also found that Rios testified that she did not learn that Korsten had made

her a beneficiary in the revised will until one month after Korsten had passed away. The court

found that Rios’s testimony on this issue also lacked credibility. Rios testified that, “while Mrs.

Korsten suffered from several physical injuries and challenges such as being exceptionally hard of

hearing, she retained her cognitive capabilities and was able to clearly communicate her ideas and

intentions up until the time she passed away.” CP at 154.

         6. Eugene Hammermaster

         Hammermaster had worked for Korsten and her late husband for the better part of thirty

years.   Hammermaster testified that before executing the 2012 will, Korsten had discussed

disinheriting Wheeler on a number of occasions. Korsten wanted to remove Wheeler from her

will because of “all of these things that had been ongoing over the past several years.” VRP (Nov.

25, 2019) at 360. Hammermaster testified that in 2012 “removing [Wheeler] was her immediate

intent, no question about it.” VRP (Nov. 25, 2019) at 360. Rios was Korsten’s next of kin and

Korsten was “quite forceful” in her request for this change. VRP (Nov. 25, 2019) at 361.




                                                  8
No. 54454-7-II


       Shortly after Korsten and Hammermaster met in 2012 to discuss these changes to the will,

Hammermaster revised the will to remove Wheeler as the personal representative and replace her

with Rios. Hammermaster testified that in April 2012 Korsten understood what was being done

to revise her new power of attorney and update her will. He was asked several questions about

Korsten’s request to revise her will:

       [RIOS’S COUNSEL:] Did she state why she wanted to update her [w]ill?

       [HAMMERMASTER:] She wanted to take Louanne off of the [w]ill, Ms. Wheeler.

       [RIOS’S COUNSEL:] And did she explain why she wanted to do that?

       [HAMMERMASTER:] Partially all of these things that had been ongoing over the
       past several years.

       ....

       [RIOS’S COUNSEL:] Did you suggest to Mrs. Korsten that she include Marianne
       Rios in her [w]ill?

       [HAMMERMASTER:] She told me.

       [RIOS’S COUNSEL:] And did she make any other direction to you with regard to
       that [w]ill that you recall?

       [HAMMERMASTER:] Not other than get with it and get it done. Once she had
       made up her mind on something, she was quite forceful in wanting to have that take
       place.

       [RIOS’S COUNSEL:] . . . . Had Mr. or Mrs. Korsten ever spoken to you previously
       about disinheriting [Wheeler]?

       [HAMMERMASTER:] Many times.

       [RIOS’S COUNSEL:] And did they provide a basis or a reason for their desire to
       do that?

       [HAMMERMASTER:] Her conduct primarily, and again, their concern about her
       management of funds as well.



                                               9
No. 54454-7-II



VRP (Nov. 25, 2019) at 360-61.

       The trail court found that “[Hammermaster] testified that he never observed Marianne Rios

or any other person engage in any discussion with Mrs. Korsten regarding her estate planning or

exhibit any menacing or threatening behavior directed at Mrs. Korsten.” CP at 154. Following

the execution of her revised will, Korsten continued to communicate with Hammermaster

regarding other legal matters and Hammermaster saw nothing that would have manifested as

indications of dementia or would have called Korsten’s testamentary capacity into question in any

way.

       The trial court found that Hammermaster testified that Korsten “remained intellectually

sharp in the last few years of her life” and that when Korsten conferred with him about revising

her will in 2012, she knew who her family was, and was actively engaged in decision-making

regarding the management and planning of her estate. CP at 153. The court also found that

Hammermaster testified that he saw no indication that Rios exerted any undue influence over

Korsten. The court further found that Hammermaster testified that Korsten disinherited Wheeler

because she “was deeply troubled by [Wheeler’s] infidelity and her repeated attempts to

wrongfully appropriate Mrs. Korsten’s monies.” CP at 153.

       Regarding Rios’s influence over Korsten, the trial court found that Hammermaster testified

that “he never observed Marianne Rios or any other person engage in any discussion with Mrs.

Korsten regarding her estate planning or exhibit any menacing or threatening behavior directed at

Mrs. Korsten.” CP at 154. Rios did not attend any of Hammermaster’s meetings with Korsten to

discuss the revisions to her will.




                                               10
No. 54454-7-II


C. ORDER

       The trial court ultimately denied Wheeler’s petition:

       [T]his [c]ourt finds that petitioner, Louanne Wheeler, has failed to meet her burden
       of presenting clear, cogent, and convincing evidence to establish either that Mrs.
       Korsten lacked capacity to execute her Last Will & Testament, or that Mrs. Korsten
       was unduly influenced when she executed her [w]ill.

VRP (Dec. 9, 2019) at 482. The trial court entered findings of fact and conclusions of law

consistent with its oral decision and the facts above.

       The trial court entered the following relevant conclusions of law:

       6. Because Mrs. Korsten’s [w]ill was properly admitted to probate, the Petitioner
       in this matter, Louanne Wheeler, bears the burden of proving the [w]ill’s illegality
       by “clear, cogent, and convincing” evidence.

       7. “Clear, cogent, and convincing” evidence is a quantum of proof that is more
       than a preponderance of the evidence, but less than what is needed to establish proof
       beyond a reasonable doubt.

       8. While testamentary capacity is determined as of the time the will is made,
       evidence related to the testator’s mental condition during a reasonable time before
       and after the making of the will is relevant and admissible even if remoteness
       affects its weight.

       9. Failure of memory alone is not enough to create testamentary incapacity, unless
       it extends so far as to be inconsistent with the sound and disposing mind and
       memory requisite for all wills.

       10. At the time she executed her Last Will and Testament on July 2, 2012, Mary-
       Louise Korsten possessed testamentary capacity to execute such [w]ill.

       11. At the time Mrs. Korsten sought to revise her [w]ill in the spring of 2012,
       Marianne Rios had a fiduciary relationship with Mrs. Korsten by virtue of the fact
       that Mrs. Korsten had appointed Marianne Rios as an [a]gent under the terms of
       Mrs. Korsten’s April 20, 2012 Power of Attorney.

       ....




                                                 11
No. 54454-7-II


      16. [Rios] has conceded she had a fiduciary relationship with Mrs. Korsten, by
      virtue of the fact that she was her attorney-in-fact, pursuant to the Power of
      Attorney signed by Mrs. Korsten on April 20, 2012.

      17. This court also finds that there is substantial circumstantial evidence that Mrs.
      Rios actively participated in the procuring of the changes [of the] will. She left
      messages for the law office requesting the changed will be completed, she picked
      up and dropped off the signed will, and as this court has already found, likely wrote
      the note regarding the changes to Mrs. Korsten’s estate.

      18. It is also true that Mrs. Rios received an unusually large part of the estate –
      half, after not being mentioned in previous versions of the will at all.

      19. Mrs. Rios also testified that she was with her grandmother on a nearly daily
      basis throughout 2011 to 2013, when Mrs. Korsten died, giving Mrs. Rios the
      opportunity to exert undue influence. During this period, Mrs. Wheeler was
      excluded from [the assisted living facility], likely by a member of the family.

      20. Finally, Mrs. Korsten was in her nineties, suffered from dementia and relied on
      others for her daily needs.

      21. Having found that the facts presented here give[] rise to the presumption of
      undue influence, the burden shifts to [Rios] to rebut such a presumption.

      22. [Rios] largely relies on the testimony of Mrs. Korsten’s lawyer, Mr.
      Hammermaster, to rebut the presumption[.] Hammermaster testified that he saw
      no indication that Marianne Rios was exerting any influence – undue or otherwise
      – over Mrs. Korsten.

      23. Mr. Hammermaster testified that Mrs. Korsten made the decision to disinherit
      Louanne Wheeler because Mrs. Korsten was deeply troubled by Louanne
      Wheeler’s infidelity and her repeated attempts to wrongfully appropriate Mrs.
      Korsten’s monies.

      24. Mr. Hammermaster also testified that, in the course of drafting her 2012 [w]ill,
      he spoke or met with Mrs. Korsten on several occasions to get her input with regard
      to the terms of that [w]ill and that she was actively engaged in decision-making
      concerning her estate. None of those meetings included Mrs. Rios.

      25. Finally, the court notes that mere influence over a person who makes changes
      to a last will and testament is not sufficient to invalidate the will. Rather, it is undue
      influence, that which is extraordinary and overcomes the free will of the testator.




                                                 12
No. 54454-7-II


       26. This court has no doubt that Mrs. Rios influenced Mrs. Korsten throughout the
       last weeks and months of her life. In one sense that is to be expected given their
       closeness and the estrangement between Mrs. Korsten and Mrs. Wheeler. But the
       record before this court is not sufficient to find her influence was of such a nature
       that it can reasonably be said that Mrs. Korsten’s free will was overborne by Mrs.
       Rios.

       27. Petitioner Louanne Wheeler has failed to meet her burden of presenting clear,
       cogent, and convincing evidence to establish either that Mrs. Korsten lacked
       capacity to execute her Last Will and Testament or that Mrs. Korsten was unduly
       influenced when she executed her [w]ill.

CP at 156-59 (internal citation omitted).

       Wheeler appeals.

                                             ANALYSIS

                                      I. STANDARD OF REVIEW

       “When reviewing a will contest, the appellate court’s function is to determine whether the

trial court’s findings are supported by substantial evidence.” In re Estate of Barnes, 185 Wn.2d 1,

9, 367 P.3d 580 (2016). Substantial evidence exists when there is sufficient evidence to persuade

a fair-minded, rational person of the finding’s truth. In re Marriage of Black, 188 Wn.2d 114, 127,

392 P.3d 1041 (2017). “We defer to the trial court’s determinations of the weight and credibility

of the evidence.” Estate of Barnes, 185 Wn.2d at 9. “Unchallenged findings are verities on

appeal.” Estate of Barnes, 185 Wn.2d at 9. We review whether the findings of fact are supported

by substantial evidence and if so, whether the findings support the conclusions of law. In re

Marriage of Wilson, 165 Wn. App. 333, 340, 267 P.3d 485 (2011). “Whether the facts rise to the

level of undue influence that is sufficient to invalidate a will is a question of law that [this court]

review[s] de novo.” Estate of Barnes, 185 Wn.2d at 9.




                                                  13
No. 54454-7-II


                                  II. TESTAMENTARY CAPACITY

       Wheeler argues that substantial evidence does not support the court’s findings of fact and

the findings do not support the court’s conclusion that Korsten had testamentary capacity to revise

her will in 2012, particularly given the sudden disinheritance of Wheeler. We disagree and hold

that there is substantial evidence to support the trial court’s finding that Korsten had testamentary

capacity to revise her will in 2012.

A. CHALLENGED FINDINGS OF FACT

       Wheeler argues that the trial court’s findings about Korsten’s testamentary capacity are not

supported by substantial evidence and the findings do not support the court’s conclusions of law.

She challenges portions of findings of fact 51-54 and 56, which state:

       51. . . . Mrs. Korsten remained intellectually sharp in the last few years of her life
       and that at the time she was conferring with Mr. Hammermaster with regard to the
       revisions he was making to her [w]ill, . . . and she was actively engaged in decision-
       making both with regard to the management of her estate and with regard to her
       estate planning.

       52. Mr. Hammermaster also testified that, in the course of drafting her 2012 [w]ill,
       he spoke or met with Mrs. Korsten on several occasions to get her input with regard
       to the terms of that [w]ill and that she was actively engaged in decision-making
       concerning her estate.

       53. Mr. Hammermaster also testified that he saw no indication that Marianne Rios
       was exerting any influence – undue or otherwise – over Mrs. Korsten.

       54. . . . Mrs. Korsten made the decision to disinherit Louanne Wheeler because
       Mrs. Korsten was deeply troubled by Louanne Wheeler’s infidelity and her
       repeated attempts to wrongfully appropriate Mrs. Korsten’s monies.

       ....

       56. . . . Mrs. Korsten was as sharp and attentive as ever and understood what she
       was doing when she executed her 2012 [w]ill.




                                                 14
No. 54454-7-II


CP at 153-54; Br. of Appellant at 17-18.

       A person has testamentary capacity if, at the time he or she executes their will, they have

“sufficient mind and memory to understand the transaction in which [they are] then engaged, to

comprehend generally the nature and extent of the property which constitutes [their] estate and of

which [they are] contemplating disposition, and to recollect the objects of [their] bounty.” In re

Bottger’s Estate, 14 Wn.2d 676, 685, 129 P.2d 518 (1942); In re Estate of Kessler, 95 Wn. App.

358, 371, 977 P.2d 591 (1999).

       Wheeler argues that the trial court based its determination that Korsten had testamentary

capacity to revise her will in 2012 on the testimony of Pitman, Wenz, and Hammermaster. Br. of

App. at 18-19. Wheeler argues the court relied primarily on Hammermaster, who she claims “did

not have sufficient foundation to speak as to whether Mrs. Korsten knew the extent of her property

and family.” Br. of Appellant at 17-18. Instead, Wheeler relies on the testimony by Mancuso,

Korsten’s primary care provider at the facility, who reported that Korsten had confusion and

memory loss and had been diagnosed with dementia.

       The trial court’s findings regarding the credible testimony of Pitman and Wenz, who

witnessed Korsten revised her will in 2012, are supported by substantial evidence and we do not

reweigh credibility determinations. Burnside v. Simpson Paper Co., 123 Wn.2d 93, 108, 864 P.2d

937 (1994). Pitman, the resident care coordinator, testified that she drafted Korsten’s care plans.

Pitman testified that Korsten did not ask staff to assist her with most of her daily needs. She

testified that Korsten had short-term memory loss and took Aricept for it. Pitman testified that she

witnessed Korsten sign her will in 2012 and it was her impression that Korsten understood what

she was doing by signing the will, she understood her property, and she understood who she was



                                                15
No. 54454-7-II


giving it to. Pitman also testified that Korsten liked things done in her own way and she

communicated her needs and how she wanted things done.

       Wenz, a registered nursing assistant, worked with Korsten and was familiar with her

dementia diagnosis. Wenz testified that Korsten, while hard of hearing, could communicate

articulately and consistently regarding her needs. Wenz testified that she witnessed Korsten sign

her will in 2012. It was her impression that Korsten understood what she was doing by signing

the will, she understood her property, and who she was giving it to.

       Similarly, Hammermaster’s testimony is consistent with the testimony of Pitman’s and

Wenz’s assessments about Korsten’s competency when she revised her will in 2012.

Hammermaster had represented her and her husband for more than 20 years. At trial, he testified

that over the long course of representing her, he had many discussions with Korsten about revising

her will and in 2012, she clearly directed him to prepare a revised will that disinherited Wheeler,

based on her repeated and wrongful appropriation of Korsten’s funds. Hammermaster observed

no change in Korsten’s demeanor throughout the lengthy time he worked for her. He believed that

“the 2012 [w]ill express[ed] Mrs. Korsten’s wishes with regard to distribution of her estate upon

her death.” VRP (Nov. 25, 2019) at 367.

       The court also found that Mancuso initially testified that “she had conducted a cognitive

assessment of Mrs. Korsten . . . but when on cross-examination . . . she admitted that she had not

in fact administered [an assessment], nor had she performed any other formal assessment of Mrs.

Korsten’s cognitive function.” CP at 153. Mancuso was not present when Korsten signed her

revised will in 2012. Mancuso testified that Korsten did not have “sufficient mind and memory to

understand transactions, such as creating a [w]ill” when she executed the revised will in 2012.



                                                16
No. 54454-7-II


VRP (Nov. 18, 2019) at 123. Mancuso became Korsten’s primary care provider one month prior

to Korsten’s execution of the revised will, had only met with Korsten one time prior to the

execution of the will, and did not witness the will signing.

       Because Pitman, Wenz, and Hammermaster testified as to their familiarity with Korsten

before the execution of her will and averred that she was competent at the time she revised her

will, the trial court could weigh the credibility of each and reasonably determine to rely on their

testimony. Furthermore, contrary to Wheeler’s contention that the trial court erred by relying on

Hammermaster’s testimony rather than Mancuso’s, the testimony that Hammermaster provided at

trial demonstrated that he had known Korsten much longer than Mancuso, knew her demeanor

before execution of the will, and observed no change in her behavior. Therefore, the trial court

could determine to weigh his testimony more heavily than Mancuso’s as Mancuso was Korsten’s

primary care provider for only a month before she revised her will and had met Korsten on only

one occasion.    Additionally, because the testimony by Pitman, Wenz, and Hammermaster

supported that Korsten understood the transaction in which she engaged, understood the nature

and extent of her property, and understood to whom she gave the property, substantial evidence

supports the court’s finding that Korsten was competent and had the testamentary capacity to

execute and revise her will in 2012. Because a fair-minded, rational person would determine,

based on the above evidence, that Korsten was of sound mind when she executed her 2012 will,

we hold that the trial court’s findings of fact numbers 51-54 and 56 are supported by substantial

evidence.




                                                 17
No. 54454-7-II


B. CHALLENGED CONCLUSION OF LAW

       Wheeler argues that these findings do not support conclusion of law number 10, which

states: “At the time she executed her Last Will and Testament on July 2, 2012, Mary-Louise

Korsten possessed testamentary capacity to execute such [w]ill.” CP at 157. Wheeler argues that

the trial court erred by determining Korsten had the capacity to execute the 2012 will, because she

was diagnosed with dementia. But these findings do support the conclusion that Korsten was of

sound mind when she revised her will in 2012.         Wheeler’s argument, that Korsten lacked

competency to execute her will in 2012, fails.

                                     III. UNDUE INFLUENCE

       We next address Wheeler’s argument regarding Rios’s rebuttal of the presumption of

undue influence. Wheeler argues that the trial court failed to cite any other evidence other than

Hammermaster’s testimony, and failed to enter proper findings to support its conclusion that Rios

rebutted the presumption of undue influence. And instead, she notes that the court found that

Rios’s testimony lacked all credibility and her testimony was completely self-serving. Therefore,

Wheeler argues that the trial court erred by dismissing her petition with prejudice and the order

should be reversed. We disagree and hold that Wheeler failed to meet her burden of proving by

clear, cogent, and convincing evidence that Rios unduly influenced Korsten. We further hold that

the court’s findings are supported by substantial evidence and they support the conclusion that

Wheeler failed to prove that Rios unduly influenced Korsten and thus, the court did not err by

dismissing Wheeler’s petition with prejudice.

       “The right to testamentary disposition of one’s property is a fundamental right protected

by law.” Estate of Barnes, 185 Wn.2d at 9. “A will that is executed according to all legal



                                                 18
No. 54454-7-II


formalities is presumed valid.” Estate of Barnes, 185 Wn.2d at 9; RCW 11.24.030. “Nevertheless,

a will executed by a person with testamentary capacity may be invalidated if ‘undue influence’

existed at the time of the testamentary act.” Estate of Barnes, 185 Wn.2d at 9. “‘Undue influence’

that is sufficient to void a will must be ‘something more than mere influence but, rather, influence

which, at the time of the testamentary act, controlled the volition of the testator, interfered with his

free will, and prevented an exercise of his judgment and choice.’” Estate of Barnes, 185 Wn.2d

at 10 (internal quotation marks omitted) (quoting In re Estate of Lint, 135 Wn.2d 518, 535, 957

P.2d 755 (1998)).

A. ESTABLISHING THE PRESUMPTION OF UNDUE INFLUENCE

        “When challenging the validity of a will, the will contestant bears the burden of proving

the will’s illegality by ‘clear, cogent, and convincing’ evidence.” Estate of Barnes, 185 Wn.2d at

10 (quoting Dean, 194 Wn.2d at 671). “‘[C]lear, cogent, and convincing’ evidence is a quantum

of proof that is more than a preponderance of the evidence, but less than what is needed to establish

proof beyond a reasonable doubt.” Mueller, 185 Wn.2d at 10 n.5 (quoting Bland v. Mentor, 63

Wn.2d 150, 154, 385 P.2d 727 (1963)). “If the presumption is raised, the will proponent must

produce evidence to rebut the presumption.” Estate of Barnes, 185 Wn.2d at 10. “The absence of

rebuttal evidence may be sufficient to set aside a will, but the contestant retains the ultimate burden

of proof.” Estate of Barnes, 185 Wn.2d at 10. The parties do not dispute that the presumption of

undue influence was raised in this case.

B. EFFECT OF THE PRESUMPTION OF UNDUE INFLUENCE

        Here, the court found that Rios rebutted the presumption of undue influence, and thus,

Wheeler had the ultimate burden of proof to establish the illegality of the will. “Whether or not



                                                  19
No. 54454-7-II


the presumption of undue influence is established or rebutted, the will contestant bears the ultimate

burden of proving the will’s illegality by ‘clear, cogent, and convincing’ evidence.” Estate of

Barnes, 185 Wn.2d at 16 (quoting Dean, 194 Wash. at 671). Our Supreme Court has “long

recognized that circumstantial evidence alone can be sufficient to support a finding of undue

influence.” Estate of Barnes, 185 Wn.2d at 16. However, a will contestant cannot rely solely on

the weight of the presumption to invalidate a will and “mere suspicion of undue influence is not

enough.” Dean v. Jordan, 194 Wash. 661, 673, 79 P.2d 331 (1938); In re Estate of Mitchell, 41

Wn.2d 326, 353, 249 P.2d 385 (1952). “Rather, the contestant must establish undue influence by

producing direct or circumstantial ‘positive evidence.’” Estate of Barnes, 185 Wn.2d at 16

(quoting Dean, 194 Wash. at 673).

       “Actions such as ‘giving advice, arguments, persuasions, solicitations, suggestions or

entreaties’ generally do not amount to undue influence unless such actions are so importunate,

persistent, or coercive that they effectively subdue and subordinate the will of the testator and take

away his or her freedom of action.” In re Estate of Melter, 167 Wn. App. 285, 307, 273 P.3d 991

(2012) (quoting In re Estate of Marks, 91 Wn. App. 325, 333, 957 P.2d 235 (1998)). Rather, undue

influence is the “force or fear which destroys the testator’s free agency and constrains him to do

what is against his will.” In re Estate of Bottger, 14 Wn.2d 676, 700, 129 P.2d 518 (1942).

       “The appellate court’s role is to review findings supporting the conclusions the trial court

did reach, not to look for evidence supporting an alternate conclusion the court could have

reached.” Estate of Barnes, 185 Wn.2d at 15-16 (emphasis in the original). This court “defer[s]

to the weight given to all the evidence by the trial court and its credibility assessment.” Estate of

Barnes, 185 Wn.2d at 16.



                                                 20
No. 54454-7-II


       Here, Wheeler correctly points out that the trial court entered some findings that Rios’s

testimony was not credible. The court found that Rios’s testimony, that she did not learn she was

a beneficiary of Korsten’s will until about one month after Korsten’s death, lacked credibility.

Rios conceded she had a fiduciary relationship with Korsten as her attorney-in-fact pursuant to the

power of attorney executed in April 2012. Rios did actively participate in procuring the will

changes, left messages for Hammermaster, dropped off and picked up the signed will, and likely

wrote the note indicating Korsten’s changes to the will. Rios also received a large part of Korsten’s

estate and was with her grandmother daily from 2011-2013 until she died. But these facts relate

to the presumption of undue influence, which the parties do not dispute.

       Wheeler argues that Rios failed to overcome the presumption of undue influence. We

disagree. We also agree with Rios that Wheeler failed to meet her burden of establishing undue

influence by clear, cogent, and convincing evidence.

       Contrary to Wheeler’s characterization of Hammermaster’s contact with Korsten during

the drafting of the new will, Hammermaster testified that he met with Korsten and talked with her

over the course of the redrafting. Hammermaster saw no evidence of undue influence. Korsten

expressed reasons unrelated to Rios for changing her will and was adamant about what she wanted

to do. The trial court concluded that based on the testimony, Korsten decided to disinherit Wheeler

based on her infidelity and repeated wrongful attempts of appropriation of Korsten’s monies.

       Rios did not direct Hammermaster to change the will, or even participate in discussions

regarding the will. The trial court concluded that none of the meetings regarding the revisions to

Korsten’s will in 2012 were attended by Rios. Furthermore, Korsten’s caregivers did not see any

evidence that Rios exerted undue influence. The court concluded that it saw no indication that



                                                 21
No. 54454-7-II


Rios or anyone else exerted undue influence over Korsten. The court’s findings are supported by

substantial evidence and support that Rios successfully rebutted the presumption of undue

influence. The findings also support that Wheeler failed to meet her burden to prove undue

influence by Rios by clear, cogent, and convincing evidence. These findings support the court’s

conclusion that Korsten was not unduly influenced by Rios when she executed her revised will in

2012.

        This evidence is sufficient to overcome the presumption of undue influence and it is

sufficient to defeat a finding of undue influence, which must be proved by clear, cogent, and

convincing evidence.

        Accordingly, Korsten’s argument fails and we affirm the trial court’s order dismissing her

will petition with prejudice.

                                        ATTORNEY FEES

        Both parties request an award of reasonable attorney fees and costs on appeal under RAP

18.1 and RCW 11.24.050. Under RAP 18.1, the prevailing party is entitled to appellate attorney

fees and costs when applicable law authorizes the award. McGuire v. Bates, 169 Wn.2d 185, 191,

234 P.3d 205 (2010). Under RCW 11.24.050, the prevailing party is entitled to attorney fees and

costs in a will contest if the will is sustained. Because Rios prevails on appeal, we grant her request

for an award of reasonable appellate attorney fees and costs. Because Wheeler does not prevail

on appeal, we deny her request.




                                                  22
No. 54454-7-II


                                         CONCLUSION

       We hold that the trial court did not err by dismissing Wheeler’s will contest with prejudice

and we affirm the trial court’s order dismissing the will contest with prejudice. We grant Rios’

request for an award of reasonable appellate attorney fees and costs and we deny Wheeler’s request

for appellate fees and costs.

       A majority of the panel has determined that this opinion will not be printed in the Washington

Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040, it is so

ordered.



                                                     SUTTON, J.
 We concur:



GLASGOW, A.C.J.




VELJACIC, J.




                                                23